Frankum, Presiding Judge.
This is an appeal by the mother of Edward Love, the plaintiff and appellant in Love v. Hudson, 115 Ga. App. 222, from a judgment sustaining the general demurrer to her petition. Insofar as material, the allegations of the plaintiff in this case are the same as those in *224the companion case, and the ruling there is controlling here. The trial court did not err in sustaining the general demurrer and in dismissing the petition.

Deen and Quillian, JJ., concur.

Argued January 10, 1967
Decided February 15, 1967.
Floyd H. Wardlow, Jr., for appellant.
John R. Rogers, for appellees.

Judgment affirmed.